Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  
“the molding tool comprises a porous molding” should read “the molding tool comprises a porous molding body”, or something similar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coles (US-2014243442).
Regarding claim 15, Coles teaches:
A device for producing a particle foam part ([0001]), comprising a molding tool ([0243]; Fig. 4, #40) defining a molding chamber ([0244]; Fig. 4, #48), wherein at least two capacitor plates are arranged adjacent to the molding chamber ([0695]) and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation ([0062], [0243] – [0244]) and the molding tool is provided at its inner delimiting surface with a passive heating layer made of a material which is not transparent to RF radiation and/or an electrical heating device ((0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 14, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442) in view of Riepl (EP-1990170).
Regarding claim 1, Coles teaches:
Method for producing a particle foam part ([0001]) in which foam particles are heated in a molding tool ([0032]) fusing the foam particles into the particle foam part ([0016]), the foam particles being heated by electromagnetic radio frequency (RF) radiation ([0032] and [0067]).

Coles does not explicitly teach:
The foam particles being formed from polyurethane, polylactate, polyethylene block amide (PEBA) or polyethylene terephthalate.


The foam particles being formed from polyurethane ([0009]), polylactate, polyethylene block amide (PEBA) or polyethylene terephthalate. Coles teaches that the material can be a copolymer but does not specify every option or any from the list above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam particle material of Coles to incorporate the teachings of Riepl and have them be formed from polyurethane. The purpose, as stated by Riepl, being it has a high adhesive effect and thus a corresponding strength or a corresponding cohesion ([0009]).
	

Regarding claim 2, Coles in view of Riepl teaches the limitations of claim 1, which claim 2 depends on. Coles further teaches:
wherein the RF radiation has a frequency of at least 1 MHz and/or a maximum of 100 MHz ([0034]).

Regarding claim 3, Coles in view of Riepl teaches the limitations of claim 1, which claim 3 depends on. Coles further teaches:
wherein the foam particles consist of a uniform material ([0309]).

Regarding claim 4, Coles in view of Riepl teaches the limitations of claim 1, which claim 4 depends on. Coles further teaches:
wherein the foam particles are compressed in the molding tool ([0236]).

Regarding claim 5, Coles in view of Riepl teaches the limitations of claim 1, which claim 5 depends on. Coles further teaches:
wherein the temperature of the foam particles in the molding tool is measured, the supply of the heat being controlled by means of electromagnetic RF radiation as a function of the measured temperature ([0304] – [0307]).

Regarding claim 6, Coles in view of Riepl teaches the limitations of claim 1, which claim 6 depends on. Coles further teaches:
wherein the surface of the molding tool defining a molding chamber is tempered ([0053]).

Regarding claim 7, Coles in view of Riepl teaches the limitations of claim 1, which claim 7 depends on, but does not teach the use of a vacuum, however, Riepl further teaches:
wherein a vacuum is applied to the molding tool so that gases and/or moisture contained therein are removed ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Coles in view of Riepl to further incorporate the teachings of Riepl and apply a vacuum to the molding tool. The purpose, as stated by Riepl, being to support the outflow of the gaseous fluid from the mold cavity ([0051]).

Regarding claim 8, Coles in view of Riepl teaches the limitations of claim 1, which claim 8 depends on. Coles further teaches:
the molding tool ([0243]; Fig. 4, #40) defining a molding chamber ([0244]; Fig. 4, #48), wherein at least two capacitor plates are arranged adjacent to the molding chamber ([0695]) and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation ([0062], [0243] – [0244]).

Regarding claim 9, Coles in view of Riepl teaches the limitations of claim 8, which claim 9 depends on. Coles further teaches:
wherein the molding tool is formed from a material which is substantially transparent for electromagnetic RF radiation ([0059]).

Regarding claim 10, Coles teaches the limitations of claim 8, which claim 10 depends on. Coles further teaches:
wherein the capacitor plates are designed with a flat surface (Fig. 4).

Regarding claim 12, Coles in view of Riepl teaches the limitations of claim 8, which claim 12 depends on. Coles further teaches:
wherein the molding tool is tempered in the region of an inner delimiting surface defining the molding chamber and/or for supplying a heating medium to the regions adjacent to the inner delimiting surfaces ([0053]).

Regarding claim 14, Coles in view of Riepl teaches the limitations of claim 8, which claim 14 depends on. Coles further teaches:
wherein the molding tool has at least one channel for supplying or passing through a heating fluid ([0555]).

Regarding claim 20, Coles in view of Riepl teaches the limitations of claim 8, which claim 20 depends on. Coles further teaches:
wherein the RF radiation source is designed to emit RF radiation, has a frequency of at least 1 MHz and/or a maximum of 100 MHz ([0034]).

Regarding claim 22, Coles teaches:
A method for producing a particle foam part ([0001]), comprising: 
providing foam particles in a molding tool ([0032]); and 
heating the foam particles with RF radiation to weld the particles, into the particle foam part ([0016], [0032], and [0067]), wherein the molding tool has a molding chamber ([0244]; Fig. 4, #48) and at least two capacitor plates are arranged adjacent to the molding chamber ([0695]) and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation ([0062], [0243] – [0244]).

Coles does not explicitly teach:
The foam particles being polyurethane, polylactate, polyethylene block amide (PEBA) or polyethylene terephthalate.

However, Riepl, in a similar field of endeavor, a method of producing a foamed part, teaches:
The foam particles being formed from polyurethane ([0009]), polylactate, polyethylene block amide (PEBA) or polyethylene terephthalate. Coles teaches that the material can be a copolymer but does not specify every option or any from the list above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam particle material of Coles to incorporate the teachings of Riepl and have them be formed from polyurethane. The purpose, as stated by Riepl, being it has a high adhesive effect and thus a corresponding strength or a corresponding cohesion ([0009]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442) in view of Riepl (EP-1990170), as applied to claim 8 above, and further in view of Marc (U.S. Patent No. 4851167).
Regarding claim 11, Coles in view of Riepl teaches the limitations of claim 8, which claim 11 depends on, but does not teach the molding tool having different thicknesses in the region between the respective capacitor plates. However, Marc, in a similar field of endeavor, a molding process and device for foam products, teaches:
wherein the molding tool has different thicknesses in the region between the respective capacitor plates so that the molding chamber is limited by three-dimensionally contoured inner delimiting surfaces (Col. 1, lines 29-31; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles in view of Riepl to incorporate the teachings of Marc and make the molding tool have different thicknesses in the region between the respective capacitor plates. The purpose, as stated by Marc, being to provide uniform heating throughout the piece being fabricated regardless of the varying thicknesses thereof (Col. 1, lines 31-33).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442) in view of Riepl (EP-1990170), as applied to claim 12 above, and further in view of Wiles (U.S. Patent No. 3015851).
Regarding claim 13, Coles in view of Riepl teaches the limitations of claim 12, which claim 13 depends on, but does not teach the molding tool comprising a porous molding which forms at least a part of the inner delimiting surface and is communicatively connected to a device for supplying a heating fluid. However, Wiles, in a similar field of endeavor, a molding process and device for foam products, teaches:
wherein the molding tool comprises a porous molding which forms at least a part of the inner delimiting surface and is communicatively connected to a device for supplying a heating fluid (Col. 2, lines 21-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles in view of .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442), as applied to claim 15 above, and further in view of Huang (US-20160039157).
Regarding claim 16, Coles teaches the limitations of claim 15, which claim 16 depends on, but does not teach the passive heating layer being formed from a ferrite. However, Huang, in a similar field of endeavor, a heating device for polymer molding using RF, teaches:
wherein the passive heating layer is formed from a ferrite ([0033]; Fig. 4, #30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the passive heating layer of Coles to incorporate the teachings of Huang and the passive heating layer be formed from a ferrite. The purpose, as stated by Huang, being because it may be required to minimize any remnant magnetism ([0033], lines 10-11).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442), as applied to claim 15 above and independently, respectively, and further in view of Kim (U.S. Patent No. 5139407).
Regarding claim 17, Coles teaches the limitations of claim 15, which claim 17 depends on, but does not teach the capacitor plates of the molding tool being adapted to the contour of the inner delimiting surfaces of the molding tool. However, Kim, in a similar field of endeavor, a molding process and device for thermoplastic foam products, teaches:
wherein the capacitor plates of the molding tool are adapted to the contour of the inner delimiting surfaces of the molding tool (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Kim and have the capacitor plates of the molding tool be adapted to the contour of the inner delimiting surfaces of the molding tool. The purpose, as stated by Kim, being to provide an integral structure (Col. 3, line 1).

Regarding claim 18, Coles teaches:
Apparatus for producing a particle foam part ([0001]), comprising a molding tool ([0243]; Fig. 4, #40) defining a molding chamber ([0244]; Fig. 4, #48), wherein at least two capacitor plates are arranged adjacent to the molding chamber ([0695]) and are connected to an RF radiation source, wherein the RF radiation source is designed for emitting RF radiation ([0062], [0243] – [0244]).


wherein the capacitor plates have a three-dimensional contoured shape, a portion of the capacitor plates facing an area of the mold space in which in use the foam particles are more densified than in another area further away from the molding chamber than a portion of the capacitor plates that forms an area of the molding chamber in which the foam particles are less compressed.

However, Kim, in a similar field of endeavor, a molding process and device for thermoplastic foam products, teaches:
wherein the capacitor plates have a three-dimensional contoured shape, a portion of the capacitor plates facing an area of the mold space in which in use the foam particles are more densified than in another area further away from the molding chamber than a portion of the capacitor plates that forms an area of the molding chamber in which the foam particles are less compressed (Fig. 1, #20 and #22). Since this is an apparatus claim, it is only required to be capable of performing the process limitations. Therefore it is obvious by the fact that the capacitor plates contour to the mold space and are different distances away from the mold at different points that they would be capable of performing the process limitations in this claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles to incorporate the teachings of Kim and make the capacitor plates have a three-dimensional contoured shape, a portion of the capacitor plates facing an area of the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Coles (US-2014243442) in view of Riepl (EP-1990170), as applied to claim 8 above, and further in view of Choi (U.S. Patent No. 5082436).
Regarding claim 19, Coles in view of Riepl teaches the limitations of claim 8, which claim 19 depends on, but does not teach the capacitor plates being each formed from a plurality of segments which can be set independently of one another at a distance from the molding chamber repeatedly or once. However, Choi, in a similar field of endeavor, an apparatus for thermoplastic moulding using RF heating, teaches:
wherein the capacitor plates are each formed from a plurality of segments which can be set independently of one another at a distance from the molding chamber repeatedly or once (Col. 7, line 46 – Col. 8, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding tool of Coles in view of Riepl to incorporate the teachings of Choi and have the capacitor plates be each formed from a plurality of segments which are independently of one another at a distance from the molding chamber can be set repeatedly or once. The purpose, as stated by Choi, being to induce a substantially uniform potential at the surface of the thermoplastic sheet (Col. 7, lines 65-66).

Response to Arguments
Applicant’s arguments have been deemed persuasive, but the application is not in condition for allowance. Therefore a second non-final action is being filed.
Applicant’s arguments, see applicant arguments/remarks, filed 08/25/2021, with respect to the rejections of claims 1-2 under Riepl (EP-1990170), and claim 22 under Riepl (EP-1990170) in view of Coles (US-2014243442), on pages 7-9, have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Coles (US-2014243442) in view of Riepl (EP-1990170).

Applicant’s arguments, see applicant arguments/remarks, filed 08/25/2021, with respect to the rejection of claim 15 under Coles (US-2014243442) in view of Balchin (WO-2014243442), on pages 9-10, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Coles (US-2014243442).

Applicant's arguments filed 08/25/2021, with respect to the rejection of claim 18 under Coles (US-2014243442) in view of Kim (U.S. Patent No. 5139407) on page 10 have been fully considered but they are not persuasive. 
Applicant argues that Kim teaches the capacitor plates forming the pressing surfaces and being in direct contact with the mat, thus forming the molding space instead of being arranged adjacent to the molding chamber. However, Kim is not relied upon for teaching this limitation, Coles is, as is seen in the rejection for claim 18 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748